Citation Nr: 1128590	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from December 1973 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's application to reopen a claim for service connection for hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed January 2007 rating decision previously considered and denied a claim for service connection for hearing loss.

3.  The evidence received since the January 2007 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.



CONCLUSION OF LAW

1.  The January 2007 rating decision, which denied service connection for hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the January 2007 rating decision is not new and material, and the claim for service connection for hearing loss is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO did provide the appellant with notice in July 2009, prior to the initial decision on the claim in December 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The July 2009 letter informed the appellant in the notice letter about the information and evidence that is necessary to reopen his claim for service connection for hearing loss.  Specifically, the letter stated that in order to establish service connection the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  

The July 2009 letter also indicated that the Veteran's claim for service connection for hearing loss had been previously denied in a rating decision and that new and material evidence was needed to reopen that claim.  The letter stated that evidence would be considered new if it was in existence and was submitted to VA for the first time and that the additional existing evidence would be deemed material if it pertained to the reason the claim was previously denied.  It was specifically noted that the claim was previously denied because the evidence did not show that it was incurred in or caused by service.  The appellant was advised that he must submit evidence related to that fact.  The July 2009 letter further stated that new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence that was used when the claim was previously denied.  Based on the foregoing, the July 2009 letter notified the appellant to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial). 

The July 2009 letter also informed the Veteran of division of responsibilities in obtaining the evidence.  The RO notified the Veteran about the information and evidence that VA will seek to provide and about the information and evidence that he was expected to provide.  The letter further explained how disability rating and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The Veteran was also afforded an April 2010 VA examination to determine the nature and etiology of his claimed hearing loss. However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159 (c)(4)(iii).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent t

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board observes that the Veteran's claim for service connection for hearing loss was previously considered and denied by the RO in a rating decision dated in January 2007.  The appellant was notified of that decision and of his appellate rights, but he did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2009, the Veteran requested that his claim for service connection for hearing loss be reopened.  The December 2009 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

The Board does note that the RO later reopened the claim in an April 2010 statement of the case (SOC).  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for bilateral hearing loss.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the Veteran's for service connection for hearing loss was previously considered and denied in January 2007.  The evidence at that time included the Veteran's service treatment and personnel records, VA medical records, and the contentions of the Veteran and his representative.  

In the January 2007 rating decision, the RO determined that hearing loss did not occur in and was not caused by his military service.  It was noted that there was no evidence that he had hearing loss in his service treatment records, nor any other evidence to support his claim.  Significantly, the Board notes that there was no evidence showing that he had current hearing loss by VA standards. See 38 C.F.R. § 3.385.

The evidence associated with the claims file subsequent to the January 2007 rating decision includes VA medical records and an April 2010 VA examination report, as well as the appellant's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for hearing loss.

With respect to the VA medical records, the Board finds that many of these records are new in that they were not of record at the time of the January 2007 rating decision.  However, such records are not probative, as they do not provide any evidence that the Veteran currently has hearing loss by VA standards.  Nor do the records provide evidence relating such a disorder to service.  As such, the evidence does not pertain to an unestablished fact necessary to substantiate the claim.   Therefore, the Board finds that the VA medical records are not new and material.

In regards to the April 2010 VA examination report, the Board finds that the evidence is new in that the report was certainly not of record at the time of the January 2007 rating decision.  However, the VA examination report is not probative in that it does not provide any evidence relating current hearing loss to the Veteran's military service.  In fact, the examination report actually provides evidence weighing against the Veteran's claim.  In this regard, the examination reports contains audiological findings showing that the Veteran does not meet the criteria of 38 C.F.R. § 3.385.  Moreover, the examiner stated that the Veteran had normal hearing and opined that he did not have hearing loss that was caused by or a result of his military service.  Thus, the report does not provide evidence of a current diagnosis or of a nexus to service, and as such, does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the April 2010 VA examination report is not new and material.

With respect to the appellant's statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as a diagnosis or an opinion as to the etiology of hearing loss. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claims. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the January 2007 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran has current hearing loss that is related to his military service.  Indeed, there is still no evidence showing that he meets the criteria of 38 C.F.R. § 3.385.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for hearing loss.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


